SULLIVAN, Chief Judge
(concurring in the result):
The law of the case and the operation of the provisions of the Uniform Code of Military Justice provide the answer to the granted issue. It is that the rehearing of December 2, 1975, properly had jurisdiction over appellant’s case notwithstanding the pendency of appellant’s premature petition for review in our Court on that same day.
On December 2, 1975, appellant’s case was before the convening authority for a rehearing pursuant to a valid remand order authorized by the Code and issued by the Court of Military Review. Art. 66(d), UCMJ, 10 USC § 866(d). Appellant’s 1975 petition to our Court failed to properly invoke the jurisdiction of our Court, and this is reflected in our decision at that time to dismiss it as “premature” rather than to deny review. See Appendix; United States v. Boudreaux, 23 USCMA 728 (1975). Through the proper use of stays or other appropriate applications to higher courts, and a subsequent grant of such motions, appellant could have moved the jurisdiction to another court such as our Court or back to the Court of Military Review. This was not done. See also United States v. Henderson, 34 MJ 174, 175 n. 2 (CMA 1992). Therefore, the rehearing on December 2, 1975, had lawful jurisdiction.
At oral argument in this case and in other cases over the years, I have described a “tunnel of power” theory to illustrate how the UCMJ was wisely constructed by Congress to give jurisdiction to various authorities during a case’s progress through the judicial system. If one with a visual sense looks at how Congress intricately constructed the UCMJ to empower various authorities to exercise jurisdiction or power during the judicial process, you can almost see a tunnel (the trial and appellate process) and a train (an accused’s case). As the train enters the beginning of the tunnel, the military judge controls the train (appellant’s case) as the train moves through this section at the beginning of the tunnel. In this court-martial section, the military judge, not any other authority, has control or power or jurisdiction over the train (the case). At a certain point the UCMJ provisions allow the train (the case) to move to the next section of the tunnel (the section controlled by the convening authority). In this section, only the convening authority has jurisdiction or power over the case.
The case then moves to the other sections of the tunnel controlled by the Court of Military Review or the United States Court of Military Appeals or (since 1984) to the Supreme Court pursuant to the relevant provisions of the UCMJ. When the train (the case) is in a certain portion of the tunnel, the relevant UCMJ provisions describe which authority has control or power or jurisdiction over the case at that time. There are provisions of law where an appellant can get off the train and go to another higher section of the tunnel and request that the train be moved to another section of the tunnel. For example, a petition under the All Writs Act (28 USC § 1651(a)) can, if successful, allow our Court to move *297the train right on up to our section of the tunnel.
In the instant case, on December 2, 1975, appellant’s train was parked in the convening authority’s portion of the tunnel because it had been properly sent back by the Court of Military Review under its codal power. A proper request for a stay or a petition under the All Writs Act accompanied by a responsive judicial act could have moved the train to another section of the tunnel. That, however, was not done, so on December 2,1975, the convening authority had the jurisdiction under the Code to conduct the rehearing.*
Under the law of the case and under the plain provisions of the UCMJ, I join the decision to affirm.
*298APPENDIX
[[Image here]]

 The plea to move appellant’s train to our Court’s section of the tunnel was properly dismissed as premature and his train remained parked down the tunnel.